Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 09/30/2020 has a total of 20 claims pending in the application; there are 4 independent claims and 16 dependent claims, all of which are ready for examination by the examiner.    
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “A method for resource allocation using a random access configuration information”.
Allowable Subject Matter

Claims 27 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or amend these claims into their base claims, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23, 25, 27-30, 32-35, 37, 39-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 21-23, 28-30, 33-35, and 40 applicant recites the limitation “…wherein the time domain resource in the random access system frame comprises slots having slot indexes of {17, 19, 37, 39} or {13, 14, 15, 29, 30, 31, 37 38, 39}” this limitation is indefinite and not consistent with the specification as described. The indexes, in the random access system frame, of the time units in the configuration table depends on different UP/DL configuration time periods. Thus, whenever these indexes are cited, it would have to be tied to a time unite in the configuration table in order to determine the time domain resource based on the random access configuration index and the correspondence.
 In claims 22-23, 29-30 and 34-35, applicant recites the acronym “ms” without a corresponding meaning to the “ms” Examiner suggest amending the claims to include (millisecond “ms”) instead. Appropriate correction is required. 
In claims 25, 32, and 37, applicant recites the acronym “ROs” in “…or a quantity of physical random access channel occasions ROs comprised in one slot.” without a corresponding meaning to the “ROs”. If the “ROs” means random access channel occasions, then it should be presented as “…random access channel occasions (Ros) comprised in one slot.” Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26, 28-38 and 40 are rejected under 35 U.S.C. 103 as being obvious over Yu et al. Publication No. (US 2015/0156760 A1) in view of KIM et al. Publication No. (US 2022/0007414 A1).

assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Processing a random access configuration index in relation to a time domain resource.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-20. (Cancelled)  
  

Regarding claim 21, Yu teaches a communications method, comprising: 
receiving, by a terminal device (terminal device FIG.8), a random access configuration index (notifying the terminal of a parameter for performing the random access through RRC broadcast or unicast signaling, where the RRC broadcast or unicast signaling includes a random access configuration index configured for the terminal [0044-45] FIG.3), wherein there is a correspondence between the random access configuration index and a time domain resource in a random access system frame (wherein the first random access resource configuration table includes an indication relationship between a random access configuration index and a first time domain resource as well as a second time domain resource [0044-45] FIG.4), 
determining, by the terminal device, the time domain resource based on the random access configuration index and the correspondence (the base station preconfigure an ordinary terminal resource configuration table and an MTC terminal resource configuration table, the terminal determines its resource based on its indication, the ordinary terminal resource configuration table includes an indication relationship between a first random access configuration index and a first time domain resource, and the MTC terminal resource configuration table includes an indication relationship between a second random access configuration index and a second time domain resource [0044-45] FIG.5); and 
communicating, by the terminal device, with a network device (base station FIG.7) based on the time domain resource (the terminal communicates with the base station based on its type, when the preamble sequence sent by the terminal is detected on the first time domain resource indicated by the one first random access configuration index, then the terminal is an ordinary terminal, and when the preamble sequence sent by the terminal is detected on the second time domain resource indicated by the one second random access configuration index, then the terminal is an MTC terminal [0044-45] FIG.5)  
	Yu does not explicitly teach,
wherein the time domain resource in the random access system frame comprises slots having slot indexes of {17, 19, 37, 39} or {13, 14, 15, 29, 30, 31, 37 38, 39}.
KIM teach wherein the time domain resource in the random access system frame comprises slots having slot indexes of {17, 19, 37, 39} or {13, 14, 15, 29, 30, 31, 37 38, 39} (KIM: RACH slot pattern configuration table is configured in units of a RACH slot pattern base length. That is, one or more RACH slot pattern bases may be repeated in an actual RACH resource configuration window, the slots have indexes as set in tables 8 and 12 [0212-215]  configuring a RACH slot pattern in which a RACH slot configuration index varies according to the system frame number [0240-243] FIG.19).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Yu by the teaching of KIM to have the time domain resource in the random access system frame set with slots having slot indexes as ordered in order to prevent collision between RACH resources and an Actual Transmitted Synchronization Signal ATSS since M states per subcarrier spacing for the RACH preamble need to be specified and the respective states according to the subcarrier spacing may have different RACH slot frequencies and/or periods (KIM: [00236-240] FIG.19).

Regarding claim 22, the modified Yu teaches the method according to claim 21, wherein the time domain resource is obtained by dividing the random access system frame into intervals based on an uplink-downlink configuration period, with the uplink-downlink configuration period being 2.5 ms or 5 ms, and the slot indexes of the slots in the time domain resource in the random access system frame comprise {17, 19, 37, 39} (KIM: When an SS block transmission period is 5 ms, all of first slots within the period of 5 ms are reserved for SS block transmission. If the SS block transmission period is 10 ms, the first slot of the first half frame with the period of 10 ms is reserved for SS block transmission [0202-205] FIG.19).  

Regarding claim 23, the modified Yu teaches the method according to claim 21, wherein the time domain resource is obtained by dividing the random access system frame into intervals based on an uplink-downlink configuration period, with the uplink-downlink configuration period being 2 ms, and the slot indexes of the slots in the time domain resource in the random access system frame comprise {13, 14, 15, 29, 30, 31, 3738, 39} (KIM: RACH slot pattern configuration that may be reserved as RACH resources may be set on the basis of a slot having a length of 1ms, and the uplink-downlink configuration period being 2 ms [0212-216] FIG.20).

Regarding claim 24, the modified Yu teaches the method according to claim 21, wherein the time domain resource does not overlap a time domain resource of a synchronization channel block (KIM: the signal such as the PSS/SSS/PBCH transmitted in the same direction may be defined as one synchronization (SS) block and a plurality of SS blocks may be present in one cell [0052-56] FIG.4). 

Regarding claim 25, Yu teaches the method according to claim 21, wherein the random access configuration index corresponds to one or more of following information: a preamble sequence format, a configuration period parameter, a system frame number, a start symbol, a quantity of slots, or a quantity of physical random access channel (the random access resource configuration table includes a preamble sequence format, a system frame number, a subframe number, where the first time domain resource is determined by the system frame number and the subframe number of the ordinary terminal, and the second time domain resource is determined by the system frame number and the subframe number of the MTC terminal [0064-65]). 

Regarding claim 26, the modified Yu teaches the method according to claim 21, wherein the correspondence is pre- determined, with the time domain resource of the correspondence being determined based on an uplink-downlink configuration period and a time domain resource of a synchronization channel block in the random access system frame, wherein the random access system frame is divided into a plurality of time domain intervals based on the uplink-downlink configuration period (KIM: the signal such as the PSS/SSS/PBCH transmitted in the same direction may be defined as one synchronization (SS) block and a plurality of SS blocks may be present in one cell [0052-56] FIG.4), and the time domain resource comprises one or more resources in the plurality of time domain intervals excluding the time domain resource of the synchronization channel block (KIM: the signal such as the PSS/SSS/PBCH transmitted in the same direction may be defined as one synchronization (SS) block and a plurality of SS blocks may be present in one cell [0052-56] FIG.4). 
  
Claim 27 (allowable subject matter). 

claims 28-32, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 21-25, where the difference used is the limitations were presented from the sending side, e.g., “base station” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

	
Regarding claims 33-38, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 21-25, where the difference used is the limitations were presented from an “apparatus” side with a transceiver unit and a processing unit (Yu: FIGs 8-9) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Claim 39 (allowable subject matter). 

Regarding claim 40, related to the same limitation set for hereinabove in the claim 21, where the difference used is the limitations were presented from an “computer storage medium” side with program instructions to execute the steps of the method (Yu: [0211]) and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore, this claim was rejected for similar reasons as stated above.

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472